 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY SBN #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CHAYNA HANLEY
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 6:18-mj-00067 JDP
12                     Plaintiff,                    STIPULATION TO VACATE REVIEW
                                                     HEARING; ORDER
13   vs.
                                                     Date: March 24, 2020
14   CHAYNA HANLEY,                                  Time: 10:00 a.m.
                                                     Judge: Hon. Jeremy D. Peterson
15                    Defendant.
16
17          The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for
19   the defendant, Chayna Hanley, hereby stipulate and jointly move this Court to vacate the review
20   hearing scheduled for March 24, 2020.
21          On April 17, 2019, Ms. Hanley pleaded guilty to a violation of 36 CFR § 4.2
22   incorporating California Vehicle Code §23103.5a. Ms. Hanley was sentenced to 12 months of
23   unsupervised probation, a $750.00 fine and directed to complete the California DMV “Wet and
24   Reckless” program. As of the instant filing, Ms. Hanley has substantially complied with all
25   terms of her probation. Ms. Hanley is enrolled in the DMV program through S.T.E.P.S based in
26   Bakersfield, California. However, due to the ongoing COVID-19 emergency, the program has
27   halted operations for the foreseeable future.
28           Based on Mr. Hanley’s substantial compliance, the parties now jointly move the court to
 1   vacate the review hearing scheduled for March 24, 2020.
 2   //
 3   //
 4
                                                Respectfully submitted,
 5
 6                                              McGREGOR SCOTT
                                                United States Attorney
 7
     Dated: March 23, 2020                      /s/ Susan St. Vincent
 8                                              SUSAN ST. VINCENT
                                                Acting Legal Officer
 9                                              National Park Service
                                                Yosemite National Park
10
11
     Dated: March 23, 2020                      HEATHER E. WILLIAMS
12                                              Federal Defender
13
                                                /s/ Benjamin A. Gerson
14                                              BENJAMIN A. GERSON
                                                Assistant Federal Defender
15                                              Attorney for Defendant
                                                CHAYNA HANLEY
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to vacate and
     Terminate probation;                       -2-
 1                                              ORDER
 2            The court hereby vacates the March 24, 2020 review hearing and terminates Ms. Hanley’
 3   term of probation in Case No. 6:18-mj-00067-JDP.
 4
     IT IS SO ORDERED.
 5
 6
     Dated:      March 24, 2020
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to vacate and
     Terminate probation;                        -3-
